DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on June 1, 2021 were received and fully considered. Claim 1 was amended. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-10, 12, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of steps or acts for classifying an electroencephalographic (EEG) brain signal. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“...(iv) determining a response time parameter of device activation and calculating response time values for each of said one or more EEG brain signals, wherein each of the response time values is coincident with EEG brain signals measured 1 to 4 seconds 

These limitations describe a mental process as the skilled artisan is capable of looking at EEG brain signals and making a mental assessment thereafter.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
“(i) placing, in proximity to a subject, a device connected to a computer, wherein the device can be activated by said subject; presenting to said subject instructions with respect to activating said device in response to a stimulus, wherein said subject is instructed to activate said device when said stimulus is presented to said subject; and presenting to said subject said stimulus while recording instances of device activation by said subject; (ii) recording one or more of electroencephalographic EEG brain signals of the subject while performing at least a portion of step (i); (iii) storing the instances of device activation by said subject from step (i) and the one or more EEG brain signals from step (ii) in a computer... and (vi) using said labeled subject-specific EEG brain signals to train attention and treat ADHD of the subject.”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution and post-solution activity, e.g., mere data gathering steps necessary to perform the mental process and outputting. Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting 
Furthermore, the additional limitations do not add significantly more to the judicial exception as they amount to highly generalized structural limitations to perform the judicial exception (“a device connected to a computer”) and well-known and conventional methods for training a subject with attention deficit (“presenting a stimulus... using said labeled subject-specific EEG brain signals to train attention and treat ADHD of the subject.”).
Dependent claims 2, 3, 6-10, 12, and 13 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Therefore, claims 1-3, 4-10, 12, and 13 are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 102(A)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guan et al. (US PG Pub. No. 2012/0108997 A1) (hereinafter “Guan”).

Guan was applied in the previous office action.
With respect to claim 1, Guan teaches a method for treating Attention Deficit/Hyperactivity Disorder (ADHD) in a subject in need thereof (par.0096) comprising: (i) placing, in proximity to a subject, a device connected to a computer, wherein the device can be activated by said subject (client 102 initiates the start of a session, e.g. by requesting the server 106 to provide a game; par.0098, 0193; see also Fig. 6);  presenting to said subject instructions with respect to activating said device in response to a stimulus, wherein said subject is instructed to activate said device when said stimulus is presented to said subject (the subject 202 is presented with stimuli; par.0098, 0120, 0193); and presenting to said subject said stimulus while recording instances of device activation by said subject (subject 202 is presented with stimuli and the EEG is recorded so as to monitor the anticipatory aspect of attention, to classify signals which relate to the task presented; par.0120); (ii) recording one or more of electroencephalographic EEG brain signals of the subject while performing at least a portion of step (i) (the physiological data acquisition module 204 is used to record 
	With respect to claim 2, Guan teaches classifying said one or more EEG brain signals to produce labeled brain signals characteristic of the subject having (a) an attentive state, (b) a first inattentive state; or (c) a second inattentive state characterized by the subject’s level of drowsiness (par.0119).
	With respect to claim 3, Guan teaches identifying said one or more EEG brain signals with increasing relative power in the delta or theta bands coincident with longer 
	With respect to claim 6, Guan teaches the response time values for each of said one or more EEG brain signals are composite values calculated from said response time parameter and said EEG brain signals (par.0032-0037, 0098, 0161, 0165-0167, 0185-0188).
	With respect to claim 7, Guan teaches classifying said one or more EEG brain signals by cluster analysis of said composite values (par.0032-0037, 0098, 0165-0167, 0185-0188).
	With respect to claim 8, Guan teaches classifying said one or more EEG brain signals by cluster analysis of said EEG brain signals and coincident response time values (par.0032-0037, 0098, 0165-0167, 0185-0188).
	With respect to claim 9, Guan teaches said response time parameter or said response time value is age-adjusted, adjusted for gender, or adjusted for a psychiatric condition (par.0176-0177, 0204).
	With respect to claim 10, Guan teaches said subject has Attention Deficit/Hyperactivity Disorder (ADHD) of a predetermined severity and said response time value is adjusted for the predetermined severity of a psychiatric condition in the subject (par.0096, 0121, 0166, 0204).
	With respect to claim 12, Guan teaches generating a representation of a subject’s attention level comprising: (a) providing a subject-independent model derived from EEG brain signals from a pool of subjects (par.0166 “using a large database”), the subject-independent model comprising labeled brain signals (704 in Fig. 7); (b) 
	With respect to claim 13, Guan teaches comparing said subject-specific EEG brain signals to the labeled EEG brain signals from a pool of subjects, from said comparison determining the probability that the subject is attentive or inattentive (par.0166).

Response to Arguments
Applicant’s arguments filed with respect to the 35 USC 112B rejections raised in the previous office action were persuasive in view of amendment. These rejections are withdrawn.
Applicant's arguments filed with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive. Applicant continues to argue that the claimed invention, when considered as an ordered combination, is patent eligible for substantially similar reasons as the Vanda decision. Examiner respectfully disagrees and maintains that the claimed invention, when considered as an ordered combination, pertains to a mental process that can be practically performed by a human. Furthermore, the amendment “treat ADHD of the subject” is recited at a high level of generality and thus does not integrate the identified judicial exception into a practical .
Applicant’s arguments filed with respect to the prior art rejections raised in the previous and current office actions were not persuasive. Examiner maintains that the claimed invention, as currently claimed, is anticipated over Guan. Applicant argues that Guan does not teach (iv) determining a response time parameter of device activation and calculating response time values for each of said one or more EEG brain signals, wherein each of the response time values is coincident with EEG brain signals measured 1 to 4 seconds prior to presenting to said subject said stimulus. Examiner respectfully disagrees. As depicted in Fig. 2, Guan measures EEG (step 204) and performs attention detection 206 (determining a response time parameter and calculating response time values), both of which are prior to presenting stimulus to the user (step 214). Therefore, the anticipation rejection is maintained. Please see prior art section above for more detail.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PUYA AGAHI/Primary Examiner, Art Unit 3791